Case 3:16-cv-00651-DMS-MSB Document 26 Filed 03/20/19 PageID.305 Page 1 of 2



  1

  2

  3

  4

  5

  6

  7

  8                       UNITED STATES DISTRICT COURT
  9                    SOUTHERN DISTRICT OF CALIFORNIA
 10

 11   MARTHA GABRIELA SILVA, an                 Case No. 3:16-cv-00651-DMS-DHB
      individual,
 12                                             ORDER GRANTING JOINT
                  Plaintiff,                    MOTION TO DISMISS CASES
 13
            v.
 14
      CREDIT ONE BANK, N.A.,
 15

 16

 17         Pursuant to Federal Rules of Civil Procedure Rule 41(1)(a)(2), the Court
 18   GRANTS the parties’ joint motion to dismiss the following cases with prejudice:
 19         Jones v. Credit One Bank, N.A., 3:16-cv-00940-DMS-DHB;
 20         Dorsey v. Credit One Bank, N.A., 3:16-cv-00915-DMS-DHB;
 21         Gill v. Credit One Bank, N.A., 3:16-cv-00913-DMS-MDD;
 22         Harris v. Credit One Bank, N.A., 3:16-cv-00908-DMS-DHB;
 23         Byers v. Credit One Bank, N.A., 3:16-cv-00904-DMS-DHB;
 24         Bare v. Credit One Bank, N.A., 3:16-cv-00710-DMS-DHB;
 25         Chism v. Credit One Bank, N.A., 3:16-cv-00672-DMS-DHB;
 26         Gomez v. Credit One Bank, N.A., 3:16-cv-00659-DMS-DHB;
 27         Lawrence v. Credit One Bank, N.A., 3:16-cv-00658-DMS-DHB; and
 28
            Silva v. Credit One Bank, N.A., 3:16-cv-00651-DMS-DHB.
                                                              Case No. 3:17cv2299 DMS (JMA)
                                              -1-
Case 3:16-cv-00651-DMS-MSB Document 26 Filed 03/20/19 PageID.306 Page 2 of 2



  1   And the following case to be dismissed without prejudice:
  2         Garcia v. Credit One Bank, N.A., 3:16-cv-00706-DMS-DHB.
  3         IT IS SO ORDERED.
  4
      Dated: March 20, 2019
  5

  6

  7

  8

  9
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28

                                                            Case No. 3:17cv2299 DMS (JMA)
                                             -1-
